Citation Nr: 1231071	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-41 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from December 1948 to September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss either began during, or was otherwise caused by, his military service, to include any noise exposure therein.

2.  The weight of the evidence is against the conclusion that the Veteran's currently diagnosed tinnitus either began during, or was otherwise caused by, his military service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensioneural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran is currently seeking service connection for bilateral hearing loss and for tinnitus.  He served on active military duty from December 1948 to September 1952.  During service, the Veteran worked in an Engineering Aviation Battalion as a message center chief (per his DD-214 and a December 2009 VA examination report).  He is currently diagnosed with both bilateral hearing loss and with tinnitus.

The Board acknowledges the fact that while the Veteran was not in combat, he was nevertheless exposed to loud noise in service, such as from gunfire, as his statements on that matter are found to be credible and supported by the MOS listed on his DD-214.  38 U.S.C.A. § 1154(a).  However, neither exposure to noise in the military, nor a currently diagnosed disability, alone is grounds for service connection.  Rather, the military noise exposure must cause the hearing loss and/or tinnitus.  This connection can be established by either medical opinion of record or by credible evidence that establishes continuity of symptomatology.  The Board will now turn to a discussion of the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Service treatment records were reviewed, but fail to describe any complaints of hearing difficulty or ringing ears while the Veteran was in service.  There is no record of any audiometric testing being conducted while the Veteran was in service.  The Veteran had 15/15 on whispered voice testing at his separation physical and his ears were noted to be normal. 

Just three months after separation, in December 1952, the Veteran filed for service connection for a dental condition, but no mention was made of any hearing loss in either ear or of problems with ringing in his ears in that application.  Then, in January 1953, the Veteran filed for service connection for an eye condition, discussing in the course of that appeal why he felt that his eye condition was related to service.  However, at no time in either claim did the Veteran even suggest that he had experienced ringing in either ear during service or that he had experienced any problems with his hearing.  

The Board finds these facts to be extremely probative of the fact that the Veteran was not experiencing problems with either his hearing or with ear ringing at time of separation.  The Veteran clearly was aware of VA at that time, and of the process for filing disability claims for service connection.  As such, one would logically expect, given his willingness to file claims for conditions he perceived to be related to his military service, that if the Veteran was experiencing audiometric problems at separation, which had begun or worsened during his military service, he would have filed a claim for it.  However, he did not.

In fact, following service, the Veteran did not seek service connection for hearing loss or tinnitus for more than half a century, first filing a claim in November 2009, more than 57 years after separating.  There is also no record of any hearing problems for approximately a half century after separation. 

When he did file for service connection in November 2009, at the age of 78, the Veteran indicated only that the conditions (hearing loss and tinnitus) had "bothered him for years," failing to further quantify when exactly the hearing loss or ringing had begun.  He stated that he had only been seeking treatment for approximately one month (since October 2009).  

It is worth noting that at no time has the Veteran alleged that his tinnitus or hearing loss actually began during service and had continued to the present time.

The private and VA treatment records, which only begin in the early 2000s (nearly 50 years after the Veteran separated from military service), similarly do not specifically identify when, after service, the Veteran began experiencing either hearing loss or tinnitus.  In fact, the first records which mention tinnitus are the Veteran's annual physicals in December 2001, November 2002, November 2003, and March 2006 at which he was noted to have mild tinnitus, but no change in hearing.  There is not a finding of bilateral hearing loss until 2009.  

As such, there is no showing that the Veteran's hearing loss began during or was manifested to a degree of 10 percent within a year of his separation from service, and presumptive service connection is not found to be warranted.

The Veteran has filed a claim essentially arguing that his bilateral hearing loss is the result of his military service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Thus, he could describe experiencing diminished hearing acuity or report when the ringing in his ears began.  However, to date, the Veteran has not specifically indicated when he first began experiencing hearing problems, stating only that his hearing condition and tinnitus had bothered him for years.  Likewise, the Veteran has not actually suggested that the ringing in his ears began in service and has continued to the present day.  In fact, at a VA examination in 2009, he suggested that the tinnitus had begun only a few years earlier.  

Additionally, while the Veteran is considered competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of either sensioneural hearing loss or tinnitus from military service in the 1950's.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and his military service.  
   
Several statements are of record addressing the etiology of the Veteran's hearing loss and tinnitus.  Private treatment records from October 2009 were obtained from Boone Regional ENT, showing that the Veteran had been diagnosed with sensorineural hearing loss and tinnitus.  The Veteran reported significant military noise exposure at that time; and a medical professional wrote that the Veteran had impaired hearing from small arms and machine gun firing.  However, no additional rationale or commentary was provided to support such a conclusion.  In particular, the medical professional did not address the fact that no evidence of hearing loss or tinnitus was presented for approximately 50 years after the Veteran separated from military service (while the Veteran was filing claims with VA for other problems).  The medical professional also did not address the fact that it did not appear that the Veteran had either diminished hearing acuity or ringing ears in the years following service, as evidenced by his failure to file a claim for service connection for hearing loss/tinnitus despite filing multiple other claims.

In October 2009, the Veteran was seen by VA.  He reported experiencing hearing loss, which he attributed to constant gunfire and machine gun noise while in service, stating that he remembered diminished hearing and ringing in his ears from the noise.  The doctor stated that he reviewed the Veteran's file and felt it was at more likely than not that the Veteran's military noise exposure led to his current hearing loss, noting that as a pastor, the Veteran had not been exposed to loud noise.

However, while this opinion concluded that the Veteran had not been exposed to significant loud noise following service, at a VA audiology appointment in November 2009,  it was noted that the Veteran's post-service noise exposure included construction equipment, factory machinery, farm equipment and loud music.  This would suggest that the Veteran did in fact have significant post-service noise exposure.  

The Veteran was provided with a VA examination in December 2009 at which he reported having been diagnosed with bilateral hearing loss and tinnitus and stated that the conditions had existed for three years, noting that his tinnitus had begun in 2006, coming on gradually.  He stated that he was exposed to explosions while at the Air Force Base (AFB), firing weapons without any hearing protection.  Since service, he had worked in sales and as a pastor, and had noise exposure from a tractor and from the use of power tools.  Audiometric testing confirmed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner stated that the Veteran's tinnitus was likely associated with his hearing loss.  However, the examiner found that the Veteran's bilateral hearing loss was not likely due to his military noise exposure, because he reported that his hearing loss started just three years earlier.

The Board has thoroughly reviewed and pondered the evidence of record, but for the following reasons, is simply not persuaded that it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss and tinnitus either began during or were otherwise caused by his military service, to include any noise exposure therein.

The Board notes first that the Veteran's service treatment records are negative for any complaints of or treatment for hearing problems or ringing ears while in service.  Moreover, there is no evidence of the Veteran having any problems with hearing acuity or with ringing ears for approximately 50 years after he separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  While this fact alone is not dispositive, it does in this case tend to weigh against the conclusion that the Veteran has experienced either hearing loss or tinnitus consistently since service.  Such a conclusion is further bolstered by the fact that the Veteran filed multiple claims for service connection in the year after service, including asserting that his eye sight had worsened.  If the Veteran was in fact experiencing hearing problems at that time one would expect him to have filed for such a condition as well.  Not only did he decline to file for service connection for hearing loss in the years following service, but his first allegation of hearing problems was not received for more than half a century after he separated from service.  

The Board acknowledges the Veteran's statements at a VA treatment session in October 2007 that he remembered ringing in the ears and decreased hearing from the noise; and that based on such a statement a medical professional linked the Veteran's bilateral hearing loss and tinnitus to his military noise exposure.  However, such a statement by the Veteran lacks any significant detail that might help clarify his history of diminished hearing acuity or ringing, it is unclear whether the ringing abated, improved, or worsened.  When the Veteran filed for service connection in 2009, he reported that he had been "bothered for years" by the hearing loss and tinnitus, but made no effort to quantify such time, and noted that he had begun receiving hearing treatment in October 2009 (again more than 57 years after separation).  In his substantive appeal, the Veteran reported "gradual hearing loss."

A private medical professional did write that the Veteran had impaired hearing from small arms and from machine gun firing, but he provided no explanation for such a conclusion, he failed to address the fact that the Veteran had not sought treatment for hearing loss for 57 years, and he did not address any of the Veteran's post-service noise exposure, which includes power tools, factory noise, and loud music, but also includes the loud noises which are presumably encountered in a person's everyday life.

While the Board may not ignore a medical opinion, it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases; rather, it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it supplies an adequate statement of its reasons or bases, it may assign greater probative weight to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Because there was some suggestion in the record that the Veteran's bilateral hearing loss and tinnitus might have been caused by his military noise exposure, a VA examination was provided.  The examiner reviewed the Veteran's claims file and noted that the Veteran had in fact been exposed to tractor noise and power tools after service without the use of hearing protection.  She also accurately reported the Veteran's military noise exposure.  Following her examination of the Veteran, the examiner concluded that it was less likely than not that either his tinnitus or bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  She noted that the Veteran had reported that his hearing loss had begun just three years earlier.

The examination report is clearly the most probative piece of evidence.  Specifically, the VA examiner appears to have had a more comprehensive knowledge of the Veteran's post-service noise exposure (as evidenced by the fact that the other opinions appeared, without any rationale given, to discount the Veteran's post-service noise exposure).  Moreover, the other opinions failed to address either the approximately 50 years without the Veteran reporting any hearing problems, or the fact that it did not appear that he experienced either hearing loss or tinnitus in the years following service.  These omissions weaken the probative value of those opinions.   

As the Board concludes that the VA examination report is the most probative evidence, it is afforded the most weight, which leads to the Board's conclusion that it is less likely than not that the Veteran's bilateral hearing loss and/or tinnitus either began during or was otherwise caused by his military service.  Therefore, the Veteran's claim is denied.
      
Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in November 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the reports of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


